                                          Case 4:19-cv-03875-YGR Document 37 Filed 05/15/20 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    GERARDO HERNANDEZ,                                      CASE NO. 19-cv-03875-YGR
                                   7                    Plaintiff,
                                                                                                ORDER ADOPTING MAGISTRATE JUDGE'S
                                   8              vs.                                           REPORT AND RECOMMENDATION;
                                                                                                GRANTING PLAINTIFF’S MOTION FOR
                                   9    WING SING CHONG COMPANY, INC., ET AL.,                  ENTRY OF DEFAULT
                                  10                    Defendants.                             Re: Dkt. Nos. 18, 32
                                  11
                                              The Court has carefully reviewed Magistrate Judge Nathanael Cousins’ Report and
                                  12
Northern District of California
 United States District Court




                                       Recommendation (Dkt. No. 32 (“Report”)) recommending that the Court enter default judgment in
                                  13
                                       favor of plaintiff Gerardo Hernandez and against defendant Intelliz, Inc. and order the injunctive
                                  14
                                       relief and statutory damages sought. No party filed an objection.
                                  15
                                              The Court finds the Report correct, well-reasoned, and thorough, and adopts it in every
                                  16
                                       respect. Accordingly, and for the reasons set forth in the Report, the Court hereby ORDERS as
                                  17
                                       follows:
                                  18
                                                   plaintiff’s motion for entry of default judgment is GRANTED;
                                  19
                                                   plaintiff is entitled to the following relief:
                                  20
                                                    o Damages: $4,000 in statutory damages.
                                  21
                                                    o Injunctive Relief: Intelliz, Inc. shall (1) Maintain the facilities of the Edible
                                  22
                                                          Arrangements store at 2740 Middlefield Road, Palo Alto, California, in an
                                  23
                                                          accessible condition through the end of its lease; and (2) Follow the new policy of
                                  24
                                                          property owner Wing Sing Chong Co., Inc., that tenants of the property will not
                                  25
                                                          prop open their front doors during business hours because doing so blocks the
                                  26
                                                          accessible path of travel through the end of the lease. If tenants desire to prop open
                                  27
                                                          their doors during business hours, they must rehang the doors to open inward.
                                  28
                                          Case 4:19-cv-03875-YGR Document 37 Filed 05/15/20 Page 2 of 2




                                   1          The Court further retains jurisdiction to enforce this relief through the end of Intelliz, Inc.’s

                                   2   lease of the subject property.

                                   3          Judgment shall be entered by separate order.

                                   4          This Order terminates Docket Numbers 18 and 32.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: May 15, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                   8                                                         UNITED STATES DISTRICT COURT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
